UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1131


In Re:   CHARLES M. CASSELL, III,

                Petitioner.




      On Petition for Writ of Mandamus.     (5:06-ct-03025-BO)


Submitted:   February 20, 2009              Decided:   March 11, 2009


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles M. Cassell, III, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles       Cassell      petitions       for    a    writ   of     mandamus,

seeking     an    order     directing          the     superintendent           of     Maury

Correctional      Institution       to   provide       him    with      legal    supplies,

including paper.          Mandamus is a drastic remedy to be used only

in extraordinary circumstances.                  Kerr v. United States Dist.

Court, 426 U.S. 394, 404 (1974); In re: Beard, 811 F.2d 818, 826

(4th Cir. 1987).           Mandamus relief is available only when the

petitioner has a clear right to the relief sought.                          In re: First

Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988). A

mandamus petitioner must show that he has a clear right to the

relief sought, that the respondent has a clear duty to perform

the   particular    act     requested,     and       that    the     plaintiff        has   no

other adequate remedy.           Id.

            We conclude that Cassell has not made the required

showing.    Accordingly, while we grant leave to proceed in forma

pauperis,    we    deny    the    petition       for    writ       of   mandamus.           We

dispense    with    oral     argument       because          the    facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        PETITION DENIED




                                           2